In the
                 Court of Appeals
         Second Appellate District of Texas
                  at Fort Worth
               ___________________________

                    No. 02-20-00206-CV
               ___________________________

     GARY PAHUJA A/K/A GAURAV PAHUJA, Appellant

                               V.

DIMENSIONAL STONE GROUP, INC. D/B/A FORTUNA GRANITOS
               CORPORATION, Appellee


           On Appeal from the 153rd District Court
                   Tarrant County, Texas
               Trial Court No. 153-310407-19


          Before Sudderth, C.J.; Kerr, and Birdwell, JJ.
              Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       We have considered appellant’s “Amended Notice of Settlement and Agreed

Motion for Voluntary Dismissal.” We grant the motion and dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1), 43.2(f).

       Each party must bear its own costs of appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                     Per Curiam

Delivered: January 7, 2021




                                           2